          Case 1:21-cv-04941-AT Document 11 Filed 07/27/21 Page 1 of 1




                                                                                 July 27, 2021
VIA ECF
The Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                     Re:    Calcano v. Schakolad Corp., et al.,
                            Case No.: 1:21-cv-4941
Dear Judge Torres,

        The undersigned represents Evelina Calcano, on behalf of herself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendants, Schakolad
Corp., and Schakolad International Inc., (“Defendant”). The undersigned respectfully requests
that Your Honor’s deadline to submit the proposed Case Management Plan and Scheduling Order
by August 2, 2021 (Dkt. 9) be extended for 60 days because Counsel for Defendant has not yet
answered or appeared in this action. This request will grant ample time for the Defendant to
retain counsel and for Defendant’s Counsel to appear and discuss a possible resolution with
Plaintiff’s Counsel. This is the Plaintiff’s first request for an adjournment.

                                                                       Respectfully submitted,

                                                                  GOTTLIEB & ASSOCIATES

                                                                  /s/Michael A. LaBollita, Esq.
                                                                     Michael A. LaBollita, Esq.
